Citation Nr: 0028698	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chloracne, 
currently evaluated as 30 percent disabling.

2.  Determination of a proper initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran had active service from October 1967 to July 1969.

The veteran's claim for a higher initial evaluation for PTSD 
is discussed in the REMAND portion of this decision below.


FINDING OF FACT

The veteran's chloracne is manifested by post-inflammatory 
hyperpigmentation, scarring, and multiple open comedones on 
the arms, face and chest.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for chloracne have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for chloracne 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A January 1970 rating decision granted service connection for 
chronic acne vulgaris, and awarded a 10 percent evaluation 
for this disability.  An August 1978 rating decision raised 
the veteran's disability evaluation to 30 percent, which has 
remained in effect to this current time.  Since then, the 
character of the veteran's skin disorder has been changed, 
and it is now been described as chloracne.

As a result of his claim for a higher evaluation for 
chloracne, the veteran was provided a VA dermatological 
examination in November 1998.  There was evidence of post-
inflammatory hyperpigmentation, as well as scarring.  There 
were also multiple open comedones on the arms, face and 
chest.  A cyst on the left buttock and a pustule on the right 
part of the abdomen were also observed.  These results mirror 
a June 1998 VA treatment record, which reflected severe acne.

The diagnostic criteria by which this disability is evaluated 
provides that a 30 percent evaluation is warranted when 
exudation or itching is constant, there are extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the highest under the rating schedule, is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

In light of the above, the Board finds that the veteran's 
chloracne more nearly approximates the criteria for a 50 
percent evaluation.  In this respect, the veteran displayed 
open comedones on the arms, face and chest, as well as 
evidence of hyperpigmentation.  While there is no evidence of 
systemic or nervous manifestations, the presence of the 
comedones, in addition to the other manifestations, can 
reasonably be found to be exceptionally repugnant.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that a 50 percent evaluation is warranted for the veteran's 
chloracne.  38 C.F.R. § 3.102 (1999).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that his chloracne has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization during the course of this 
claim.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws governing monetary payments, a 50 percent 
evaluation is granted for chloracne.


REMAND

An April 1996 Board decision denied service connection for 
PTSD.  A June 1998 RO rating decision granted service 
connection for PTSD, and assigned the current 10 percent 
evaluation.  The veteran is seeking a higher initial 
evaluation for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court, citing the VA's position, held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  The 
veteran has challenged the initial 10 percent evaluation 
assigned, and thus a staged rating may be assigned.

The veteran has been provided several VA psychiatric 
examinations during the course of this claim.  The examiner 
who conducted the July 1998 examination could not even give a 
PTSD diagnosis, and he strongly suspected malingering as a 
more likely explanation for the veteran's complaints. He 
recommended further examination to determine the level of 
disability attributable to the veteran's service connected 
disability.  Another examiner performed the October 1998 
examination, and he likewise suspected malingering.  However, 
he also stated that additional information may be useful in 
evaluating any possible PTSD symptoms.  That examiner stated 
that a clinician who believes that the PTSD diagnosis is 
appropriate, and who had knowledge of the Vietnam war, 
examine the veteran.  Based upon these opinions, the Board 
agrees that an additional examination is warranted.

In light of the above, this claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination by an examiner 
who has never examined the veteran to 
assess the nature and severity of his now 
service-connected PTSD.  Any and all 
indicated consultations, evaluations, 
studies and tests that are deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to address the veteran's PTSD 
symptomatology under DSM-IV concepts, and 
assign a GAF score to the veteran's PTSD 
symptomatology.  As far as practicable, 
the examiner is also requested to 
distinguish symptomatology attributable 
to the veteran's PTSD from any other 
psychiatric disorder(s), including any 
personality disorder(s) or substance 
abuse disorder(s) identified.  The 
examiner is also asked to explain the 
malingering manifestations found by the 
examiners who performed the July and 
October 1998 VA examinations, and to the 
extent possible, distinguish these 
manifestations from his service-connected 
PTSD.  The complete rationale for each 
opinion expressed should be set forth in 
a typewritten report.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the claims file 
must be made available to the examiner 
for review.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If it is 
not, it should be returned for immediate 
corrective action.  

3.  Thereafter, the RO should again rate 
the veteran's PTSD on the basis of all 
the evidence of record.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.






The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 



